DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method, comprising: forming a lithium metal film on an anode film, wherein the anode film is formed on a current collector comprising a copper film; and forming a solid electrolyte interface (SEI) film stack on the lithium metal film, comprising: forming a chalcogenide film on the lithium metal film, wherein the chalcogenide film is selected from the group of bismuth chalcogenide, a copper chalcogenide, or combinations thereof.  The prior art also fails to disclose an anode electrode structure, comprising: a current collector comprising a copper film; an anode film formed on the current collector; a lithium metal film formed on the anode film; and a solid electrolyte interface (SEI) film stack formed on the lithium metal film, comprising: a lithium oxide film; a lithium carbonate film formed on the lithium oxide film; and a chalcogenide film formed on the lithium carbonate film, wherein the chalcogenide film is selected from the group of a bismuth chalcogenide, a copper chalcogenide, or combinations thereof.  Cui (U.S. Patent Publication 2017/0214054) is the closest prior art reference because it teaches an SEI layer on a lithium metal layer on a copper current collector; however, Cui teaches that an interfacial layer is formed between the SEI layer and lithium metal layer and that this layer can comprises a chalcogenide.  Therefore, the chalcogenide is not an SEI layer.  Additionally, Cui fails to disclose that the chalcogenide is a copper or bismuth chalcogenide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722